Citation Nr: 0510267	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  02-04 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than January 13, 
1998, for the award of dependency and indemnity compensation 
benefits.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had recognized military service from December 
1941 to August 1942 and from July 1945 to August 1945.  He 
was a prisoner of war (POW) from April 1942 to August 1942.  
He died in August 1977.

This case comes before the Board of Veterans' Appeals (Board 
or BVA) on appeal from a December 1999 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO awarded 
dependency and indemnity compensation benefits, effective 
January 13, 1999.  The appellant has appealed the effective 
date assigned.

In a February 2001 rating decision, the RO granted an 
effective date of January 13, 1998, for the award of 
dependency and indemnity compensation benefits.  The 
appellant has stated that she wants an effective date earlier 
than January 13, 1998, and thus the appeal continues.

The Board notes that in this case, a claim for dependency and 
indemnity compensation benefits is the same as a claim for 
service connection for cause of the veteran's death.


FINDINGS OF FACT

1.  In March 1979, the Board denied service connection for 
cause of the veteran's death.

2.  Effective August 24, 1993, ischemic heart disease was 
included as part of beriberi heart disease, which was subject 
to presumptive service connection for prisoners of war, as 
long as the prisoner of war suffered localized edema during 
captivity.

3.  The appellant's application to reopen the claim for 
service connection for cause of the veteran's death, received 
on March 24, 1995, was received more than one year after the 
change in the regulation.

4.  The September 1995 rating decision, which denied 
reopening the claim for service connection for cause of the 
veteran's death, was not supportable.

5.  There was no pending claim for entitlement to dependency 
and indemnity compensation benefits at the time of the change 
in the law.


CONCLUSIONS OF LAW

1.  The March 1979 Board decision, which denied service 
connection for cause of the veteran's death, is final.  
38 U.S.C.A. §§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004).

2.  The September 1995 rating decision, which denied 
reopening the claim for service connection for cause of the 
veteran's death, contains clear and unmistakable error.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2004).

3.  The criteria for an effective date of March 24, 1994, but 
no earlier, for the award of dependency and indemnity 
compensation benefits have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.114 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything the appellant has in his possession pertaining to 
the claim.  

In the instant case, VA has notified the appellant of the 
information and evidence not of record that is necessary to 
substantiate her claim for an earlier effective date in the 
December 2003 letter, the February 2001 rating decision, and 
the May 2002 statement of the case.  In the December 2003 
letter, the RO informed the appellant that in order to 
establish an earlier effective date for the grant of service-
connected death benefits, the evidence must show that the 
appellant met the criteria for death benefits prior to 
January 13, 1998, and that the laws governing this benefit 
allow for the earlier entitlement.  In the rating decision 
and the statement of the case, the RO informed the appellant 
that when benefits are granted based upon a liberalizing 
regulation, the earliest effective date is the date of the 
change in the regulation-here August 24, 1993.  The RO noted 
that the appellant had submitted a claim more than one year 
after the regulation and that the effective date could be no 
earlier than one year prior to the date of claim.  The 
December 2003 letter also notified the appellant that VA was 
responsible for getting relevant records from any federal 
agency, which included military records, VA medical records, 
and Social Security Administration records.  It further 
stated that on the appellant's behalf, it would make 
reasonable efforts to obtain relevant records not held by a 
federal agency, which included state or local governments, 
private doctors and hospitals, or current or former 
employers.  The statement of the case also fully provided the 
laws and regulations pertaining to entitlement to the benefit 
sought.  Finally, VA has informed the appellant that she 
should send records pertinent to her claim.  

The Board recognizes that the VCAA notice sent to the 
appellant was subsequent to the rating decision which gave 
rise to this appeal; however, the Board finds no prejudice to 
the appellant.  The appellant was adequately furnished with 
the type of notice required by VCAA and has had an 
opportunity to identify evidence and submit evidence in 
connection with her claim.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error, as it pertains to this issue.  VA's subsequent actions 
and notice to the appellant effectively cured any VCAA notice 
defect.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The appellant was informed of the evidence necessary to 
substantiate her claim.  The provisions of VCAA have been 
substantially complied with and no useful purpose would be 
served by delaying appellate review of these claims for 
further notice of VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, the RO has not obtained any records.  
In a VA Form 21-4142, Authorization and Consent to Release 
Information to VA, the appellant indicated that there were 
treatment records she wanted VA to obtain.  Those records 
were already of record.  Therefore, VA did not need to obtain 
them.  VA has not provided an examination in connection with 
the claim for an earlier effective date; however, an 
examination was not necessary in this case.  The effective 
date currently in effect for dependency and indemnity 
compensation benefits is January 13, 1998.  The Board is 
granting an effective date of March 24, 1994.  An examination 
conducted at any time during the appeal period would not 
assist the appellant in obtaining an effective date earlier 
than March 24, 1994.  See 38 U.S.C.A. § 5110(a), (g); 
38 C.F.R. §§ 3.114, 3.400.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Factual Background

During the veteran's lifetime, he was service connected for a 
shrapnel wound to the right armpit.  He died in August 1977.  
His cause of death, as shown on the death certificate, was 
pulmonary edema due to arteriosclerotic cardiovascular 
disease.  

In February 1978, the appellant filed a claim for dependency 
and indemnity compensation benefits.  In a September 1978 
rating decision, the RO denied service connection for cause 
of the veteran's death.  The appellant appealed.  In a March 
1979 decision, the Board denied service connection for cause 
of the veteran's death.  It determined that the evidence did 
not show that hypertension or arteriosclerotic heart disease 
was present during the veteran's military service and was not 
clinically manifested until 1972 and that the veteran's 
service-connected disability had no effect on the cause of 
the veteran's death.

In July 1987, the appellant submitted an application to 
reopen the claim for service connection for cause of the 
veteran's death.  She submitted duplicate copies of medical 
records and the death certificate.  In October 1987, the RO 
informed the appellant that the evidence she had submitted 
was not new and material, as it was "merely repetitive and 
cumulative in nature.  It is substantially the same as that 
previously considered in the determination of your 
entitlement."  

In April 1989, the appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation.  She 
attached no medical evidence.  In May 1989, the RO informed 
the appellant that her claim for death benefits had been 
previously denied.  It stated the following, in part:

We are not taking any action on your 
Application for Dependency and Indemnity 
Compensation or Death Pension, VA Form 
21-534, you recently submitted because it 
is a duplication of your previously 
denied claim.

Furthermore, the Board of Veterans['] 
Appeals reviewed your claim and in a 
decision dated March 26, 1979 confirmed 
the denial of service connection for the 
veteran's cause of death.  Under the law, 
decisions made by the Board of 
Veterans['] Appeals constitute final 
determination[s] and may not be reviewed 
based on the same evidence of record.

In August 1989, the appellant submitted a letter, stating 
that there had been a change in the law for surviving spouses 
of former prisoners of war and asked that her claim be 
reviewed again.  That same month, the RO informed her that it 
already informed her of the status of her claim in its May 
1989 letter.  It added, "In the absence of new and material 
evidence, no further reply may be given to your recent 
letter."  

In November 1989, the appellant submitted duplicate copies of 
medical records.  That same month, the RO stated the 
following:

A favorable reconsideration of your claim 
is not  warranted because the evidence 
you have submitted is not new and 
material being merely repetitive and 
cumulative in nature.  It is 
substantially the same as that previously 
considered in the determination of your 
entitlement.  

The Board of Veterans['] Appeals reviewed 
your claim and in a decision dated March 
26, 1979 confirmed the denial of service 
connection for his condition.  Under the 
law, decisions by the Board of 
Veterans['] Appeals are final on the 
basis of the evidence on file at the time 
they are made and claims may not be 
reconsidered on the same factual basis.

On March 24, 1995, the appellant submitted an application to 
reopen the claim for service connection for cause of the 
veteran's death.  She attached a certificate that indicated 
the veteran had died from "pulmonary edema" and 
"cardiovascular."  

In July 1995, the RO informed the appellant that the death 
certificate that she had submitted was a duplicate of 
evidence she had already submitted and that it could not be 
used to reopen her claim.  It stated that she could submit 
new and material evidence, "specifically, medical records to 
support your claim that your husband's death was caused by 
his military service."  The RO then defined "new and 
material evidence" and asked that the appellant submit such 
evidence within 60 days.  The record reflects that the 
appellant did not submit any evidence.

In a September 1995 decision, the RO denied reopening the 
claim for service connection for cause of the veteran's death 
because the appellant had not submitted the information that 
it had requested.  It stated that in order to reopen her 
claim, she would need to submit "new and material evidence 
showing your husband's death was caused by his military 
service."  It informed the appellant of her appellate 
rights.  The appellant did not appeal.

On January 13, 1999, the appellant submitted a VA Form 21-
534, Application for Dependency and Indemnity Compensation.  
The appellant did not submit any evidence.  In a December 
1999 rating decision, the RO reopened the claim for service 
connection for cause of the veteran's death and granted it.  
In its decision, it stated the following, in part:

The veteran was a POW of the Japanese in 
the Philippines from April 9 through 
August 27, 1942.  Service connection for 
the veteran's cause of death was 
previously denied and that determination 
was upheld by the BVA in 1979.  
Liberalizing legislation now provides 
service connection for ischemic heart 
disease in former POW's when there is an 
indication of beriberi heart disease.  
The veteran died in 1977 and was thus 
never accorded a POW protocol 
examination.  At the time of his VA 
examination in November 1972, however, he 
related a history of "nutritional 
edema" during his captivity.  This is 
considered sufficient to grant service 
connection for cause of death.

The RO assigned an effective date of January 13, 1999.  The 
appellant appealed the effective date assigned.  In a 
February 2001 rating decision, the RO subsequently granted an 
effective date of January 13, 1998, applying 38 C.F.R. 
§ 3.114(a)(3) (2004).

The appellant contends that service connection for cause of 
the veteran's death is warranted as of the date of the 
veteran's death in August 1977.  

III.  Criteria & Analysis

Prior RO decisions are final and binding, see 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2004), and are to be 
accepted as correct in the absence of "clear and 
unmistakable error."  38 C.F.R. §§ 3.104(b), 3.105(a) 
(2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).  "A determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior [RO 
decision]."  Id. at 314.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002) (emphasis added).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400 
(2004) (emphasis added).

Under 38 U.S.C.A. § 5110(g) (West 2002), it states the 
following: 

Subject to the provisions of section 5101 
of this title, where compensation . . . 
is awarded or increased pursuant to any 
Act or administrative issue, the 
effective date of such award or increase 
shall be fixed in accordance with the 
facts found but shall not be earlier than 
the effective date of the Act or 
administrative issue.  In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
application therefor or the date of the 
administrative determination of 
entitlement, whichever is earlier.

See also 38 C.F.R. § 3.114(a) (2004).  Under that regulation, 
VA clarifies that if a claim is reviewed at the request of 
the claimant more than one year after the effective date of 
the law or VA issue, benefits may be authorized for a period 
of one year prior to the date of receipt of such request.  
Id. at (a)(3).

Effective August 24, 1993, the regulations concerning 
diseases subject to presumptive service connection in former 
POW's were amended by stating that the statutory term 
"beriberi heart disease" now included ischemic heart 
disease in former POW's who had experienced localized edema 
during captivity.  See 59 Fed. Reg. 35464- 35465 (July 12, 
1994).  Prior to August 24, 1993, the term "beriberi heart 
disease" did not include ischemic heart disease.  See 38 
C.F.R. § 3.309(c) (1994).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of an effective 
date of March 24, 1994, for the award of dependency and 
indemnity compensation benefits.  The reasons follow.

In the December 1999 rating decision on appeal, the RO 
reopened the appellant's claim not based upon the receipt of 
new and material evidence, but based upon the change in the 
law that allowed service connection for ischemic heart 
disease in former POW's who had experienced localized edema 
during captivity.  The RO used the change in the law and the 
evidence of record to grant this benefit.  

At the time the appellant submitted her application to reopen 
the claim for service connection for cause of the veteran's 
death in March 1995, the change in the law regarding service 
connection for ischemic heart disease, with respect to former 
prisoners of war, had already occurred.  The RO's failure to 
adjudicate the appellant's application to reopen in 1995 
based upon a change in the law causes the September 1995 
decision to contain clear and unmistakable error.  
Specifically, the RO failed to apply the correct regulatory 
provisions (the change in the regulation regarding ischemic 
heart disease) to the facts in this case.  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  In fact, the 
December 1999 rating decision essentially recognizes this 
fact by granting the appellant's January 1999 claim based 
upon the same facts and the same law that were before it at 
the time of the September 1995 decision.  Accordingly, the 
September 1995 decision is reversed, and service connection 
for cause of the veteran's death is granted based upon the 
appellant's March 1995 application to reopen.  

Under these circumstances, 38 U.S.C.A. § 5110(g) and 
38 C.F.R. § 3.114(a) establish that under certain instances, 
an effective date may precede the date of claim if certain 
factors are met, to include that the veteran is a prisoner of 
war and had ischemic heart disease with evidence of localized 
edema while in captivity, prior to the time that the 
appellant submitted her claim.  See 38 C.F.R. § 3.114(a) (in 
order for claimant to be eligible for retroactive payment 
evidence must show that claimant met all eligibility criteria 
for liberalized benefit on the effective date of liberalizing 
law or VA issue and such eligibility existed continuously 
from that date to date of claim).  Here, based upon the 
application of the statute and the regulation, the 
appropriate effective date is March 24, 1994-one year prior 
to the date of her claim, as her claim is outside the one-
year period following the effective date of the liberalizing 
law.  See 38 C.F.R. § 3.114(a)(3).

The Board finds, however, that the preponderance of the 
evidence is against an effective date earlier than March 24, 
1994 for the award of dependency and indemnity compensation 
benefits.  The appellant had filed an application to reopen 
her claim for service connection for cause of the veteran's 
death in 1987 and 1989.  When the RO denied the claims back 
then, it did not provide the appellant with her appeal 
rights.  However, the Board does not find that the 1987 and 
1989 applications to reopen would constitute a "pending 
claim," which could allow the appellant an effective date 
back to the effective date of the liberalizing law or 
regulation.  The reasons follow.

When the appellant submitted her application to reopen the 
claim for service connection for cause of the veteran's death 
both in 1987 and 1989, she submitted no evidence.  The RO 
informed her both times that her claim had been previously 
denied by the Board and that her 1987 and 1989 claims were 
duplicates of her prior claim.  It added that decisions made 
by the Board cannot be reviewed based upon the same evidence 
of record.  See 38 U.S.C.A. § 7104(b) .  Subsequently to 
having received this notice, the appellant submitted 
duplicate copies of medical records that were of record at 
the time of the 1979 Board decision.  That would not have 
constituted new and material evidence, and the appellant had 
been informed that duplicate records do not constitute new 
and material evidence.  The RO stated that without new and 
material evidence, no further action would be taken.  
Therefore, the appellant's July 1987 and April 1989 
applications to reopen the claim for service connection for 
cause of the veteran's death were "incomplete 
applications," as she failed to submit the evidence that VA 
had requested, and her applications did not rise to the 
status of a "valid claim in the form prescribed by the 
Secretary."  See Fleshman v. West, 138 F.3d 1429, 1432 (Fed. 
Cir. 1998) citing 38 C.F.R. § 3.155 and 38 U.S.C. § 5103(a).  
Therefore, the Board does not find that the appellant's 1987 
and 1989 applications to reopen the claim for service 
connection for cause of the veteran's death remained pending 
as of 1987 or 1989, see 38 C.F.R. § 3.160(c), and she would 
not be entitled to an effective date of August 14, 1993, the 
date of the liberalizing law.

The appellant has alleged that she warrants an effective date 
going back to the date of the veteran's death.  A March 1979 
Board decision denied the claim for service connection for 
cause of the veteran's death.  That decision is final in the 
absence of clear and unmistakable error, and the effective 
date for the award of dependency and indemnity compensation 
benefits cannot be prior to the date of the Board decision.

Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, it designates 
the effective date of a reopened claim as the date 
entitlement arose or the date the application to reopen is 
filed, whichever is later.  Even if entitlement arose prior 
to the date of the appellant's application to reopen, the 
later date is the date of her claim in March 1995.  As stated 
above, the law provides an exception to allowing an effective 
date earlier than the "later" date, which is 38 C.F.R. 
§ 3.114.  This regulation has allowed the Board to grant the 
earlier effective date of March 24, 1994, for the award of 
dependency and indemnity compensation benefits.  The 
appellant was granted this benefit based upon the 
liberalizing law.  An effective date earlier than the 
liberalizing law is legally precluded.  See Green v. Brown, 
10 Vet. App. 111, 117 (1997) (a grant of benefits based upon 
a change in the law cannot be given an effective date earlier 
than the effective date of the regulation change) citing 
38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114(a), 3.400(p).  An 
effective date earlier than March 24, 1994, cannot be 
granted.  

To the extent that the appellant asserted that she warranted 
an earlier effective date for the award of dependency and 
indemnity compensation benefits, she is correct, and the 
Board has determined that the effective date should be March 
24, 1994.  However, to the extent that she has asserted she 
warrants an effective date earlier than that, the Board finds 
that such is legally precluded.  As to that part of the 
appellant's claim, the Board notes that the Court has held 
that in a case where the law, as opposed to the facts, is 
dispositive of the claim, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an effective date of March 24, 1994, and no 
earlier, for the award of dependency and indemnity 
compensation benefits is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


